
	

114 HR 5659 : ESRD Choice Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5659
		IN THE SENATE OF THE UNITED STATES
		September 22, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title XVIII of the Social Security Act with respect to expanding Medicare Advantage
			 coverage for individuals with end-stage renal disease (ESRD).
	
	
 1.Short titleThis Act may be cited as the Expanding Seniors Receiving Dialysis Choice Act of 2016 or as the ESRD Choice Act of 2016. 2.Expanding Medicare Advantage coverage for individuals with end-stage renal disease (ESRD) (a)Expanded MA eligibility (1)In generalSection 1851(a)(3) of the Social Security Act (42 U.S.C. 1395w–21(a)(3)) is amended—
 (A)by striking subparagraph (B); and (B)by striking eligible individual and all that follows through In this title, subject to subparagraph (B), and inserting eligible individual.—In this title,.
					(2)Conforming amendments
 (A)Section 1852(b)(1) of the Social Security Act (42 U.S.C. 1395w–22(b)(1)) is amended— (i)by striking subparagraph (B); and
 (ii)by striking Beneficiaries and all that follows through A Medicare+Choice organization and inserting Beneficiaries.—A Medicare Advantage organization. (B)Section 1859(b)(6) of the Social Security Act (42 U.S.C. 1395w–28(b)(6)) is amended by striking may waive and all that follows through subparagraph and.
 (b)Excluding costs for kidney acquisitions from MA benchmarkSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended— (1)in subsection (k)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking paragraphs (2) and (4) and inserting paragraphs (2), (4), and (5); and
 (ii)in subparagraph (B)(i), by striking paragraphs (2) and (4) and inserting paragraphs (2), (4), and (5); and (B)by adding at the end the following new paragraph:
						
 (5)Exclusion of costs for kidney acquisitions from capitation ratesAfter determining the applicable amount for an area for a year under paragraph (1) (beginning with 2019), the Secretary shall adjust such applicable amount to exclude from such applicable amount the Secretary’s estimate of the standardized costs for payments for organ acquisitions for kidney transplants covered under this title (including expenses covered under section 1881(d)) in the area for the year.; and
 (2)in subsection (n)(2)— (A)in subparagraph (A)(i), by inserting and, for 2019 and subsequent years, the exclusion of payments for organ acquisitions for kidney transplants from the capitation rate as described in subsection (k)(5) before the semicolon at the end;
 (B)in subparagraph (E), in the matter preceding clause (i), by striking subparagraph (F) and inserting subparagraphs (F) and (G); and (C)by adding at the end the following new subparagraph:
						
 (G)Application of kidney acquisitions adjustmentThe base payment amount specified in subparagraph (E) for a year (beginning with 2019) shall be adjusted in the same manner under paragraph (5) of subsection (k) as the applicable amount is adjusted under such subsection..
					(c)FFS coverage of kidney acquisitions
 (1)In generalSection 1852(a)(1)(B)(i) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)(i)) is amended by inserting or coverage for organ acquisitions for kidney transplants, including as covered under section 1881(d) after hospice care.
 (2)Conforming amendmentSection 1851(i) of the Social Security Act (42 U.S.C. 1395w–21(i)) is amended by adding at the end the following new paragraph:
					
 (3)FFS payment for expenses for kidney acquisitionsParagraphs (1) and (2) do not apply with respect to expenses for organ acquisitions for kidney transplants described in section 1852(a)(1)(B)(i)..
				(d)Sense of Congress regarding application of appropriate Medicare Advantage risk adjustment for
 payment for increased ESRD enrolleesIt is the sense of Congress that in implementing the policies under this section, the Centers for Medicare & Medicaid Services should provide, in an accurate and transparent manner, for risk adjustment to payment under the Medicare Advantage program to account for the increased enrollment in Medicare Advantage plans of individuals with end-stage renal disease.
 (e)Expanded MA educationSection 1851(d)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395w–21(d)(2)(A)(iii)) is amended by inserting before the period at the end the following: , including any additional information that individuals determined to have end-stage renal disease may need to make informed decisions with respect to such an election.
 (f)ReportNot later than April 1, 2022, the Administrator of the Centers for Medicare & Medicaid Services shall submit to Congress a report on the impact of the amendments made by this section on spending under the traditional Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act as well as on spending under parts C and D of such title. The report shall include an assessment of the risk adjustment payment methodologies under such parts C and D and their adequacy with respect to individuals with end-stage renal disease and such recommendations as the Administrator deems appropriate.
 (g)Effective dateThe amendments made by this section shall apply to plans years beginning on or after January 1, 2020.
			
	Passed the House of Representatives September 21, 2016.Karen L. Haas,Clerk
